Citation Nr: 1138667	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  08-14 978	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for chronic lumbosacral strain, currently rated as 20 percent disabling.  

2.  Entitlement to compensable rating for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from October 1975 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A review of the claims file shows that a remand is necessary before a decision on the merits of the claims can be reached.  

The Veteran was last afforded a VA examination to assess the service-connected disabilities at issue in December 2006.  In his July 2007 notice of disagreement and May 2008 substantive appeal, the Veteran indicated that both of his disabilities had worsened in severity.  Where there is evidence that a service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence that addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

VA outpatient treatment reports dated in August 1982, January 1985, June and July 1999, and August 2007 are associated with the claims file.  The August 2007 entry shows a notation of internal hemorrhoids.  It is not clear whether any additional VA treatment records exist.  However, because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since August 2007.   

2.  After the above development has been completed, schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disability, to include orthopedic and neurological findings.  The examiner should review the claims file and note that review in the report.  Any indicated studies should be performed.  The examination report must provide a complete rationale for all opinions.  The examiner is requested provide the following information:

(a)  Identify and describe in detail all residuals attributable to the Veteran's service-connected lumbosacral spine disability.

(b)  Report range of motion measurements for the thoracolumbar spine in degrees.

(c)  Note any pain, weakened movement, excess movement, excess fatigability, or incoordination on movement.  Describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, limitation of motion, or other limitation of function, that should be noted in the report.

(d)  Identify all neurological residuals relating to the Veteran's lumbar spine disability, to include any bowel or bladder impairment.  With regard to any neurological disability resulting from the service-connected lumbar spine disability, the specific nerve affected should be specified, and the degree of paralysis shown.

(e)  Report whether the Veteran has had any incapacitating episodes as a result of his service-connected lumbar spine disability and the frequency of incapacitating episodes.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

(f)  Describe the impact the Veteran's service-connected lumbar spine disability has on his employability.

3.  Schedule the Veteran for a VA examination to determine the current severity of his hemorrhoids.  The examiner should review the claims file and note that review in the report.  The examiner must assess the severity of the Veteran's hemorrhoids, and include a discussion as to whether he has mild or moderate hemorrhoids, large hemorrhoids, thrombotic hemorrhoids, irreducible hemorrhoids, excessive redundant tissue, frequent recurrence, persistent bleeding with secondary anemia, or fissures.  The examiner should also describe the impact the Veteran's service-connected hemorrhoid disability has on his employability.

4.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


